Citation Nr: 0107698	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected varicose veins of the left leg, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for the service 
connected varicose veins of the right leg, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1948 to February 
1952.

This appeal arises from a March 1999 rating decision of the 
Detroit, Michigan Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's varicose veins of the left leg are 
manifested by complaints of pain and itching; with clinical 
findings not demonstrating the presence of persistent edema, 
stasis pigmentation or eczema or intermittent ulceration.

3.  The veteran's varicose veins of the right leg are 
manifested by complaints of pain and itching; with clinical 
findings not demonstrating the presence of persistent edema 
that is incompletely relieved by elevation of the extremity 
or beginning stasis pigmentation or eczema.


CONCLUSION OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service connected varicose veins of the 
left leg have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 7120 (2000).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service connected varicose veins of the 
right leg have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 7120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

By rating decision in June 1952, service connection was 
awarded for bilateral varicose veins which were first 
manifest during service in July 1951.  A 10 percent 
evaluation was assigned effective from the date of separation 
from service.

On VA examination in August 1995, the veteran complained of 
constant bilateral lower extremity pain that was aggravated 
by prolonged walking or standing.  On examination, there was 
no edema of the lower extremities.  Full pulses were noted in 
both legs.  Skin color was tan with decreased hair growth and 
multiple bilateral large varicosities.  Skin texture was 
normal.  There were two skin lesions probably secondary to 
vecter bites.  There was no ulceration or inflammation of the 
lower extremities.  The diagnosis was chronic symptomatic 
bilateral lower extremity varicosities, status post 
sclerosing therapy and vein stripping.  

By rating action in October 1995, a 30 percent evaluation was 
assigned for bilateral varicose veins.

In June 1998, the veteran filed the instant claim for a 
higher evaluation for the service connected varicose veins.  
He reported suffering from increased pain, swelling and 
cramping.  In September 1998, the veteran reported that he 
suffered from constant leg, knee and top of the foot pain.  
He also complained of numbness of the feet and cramping at 
night.  

On VA examination in October 1998, the veteran complained of 
aching pain of the legs and some numbness of the left leg.  
Pain was worse at night.  He would feel better with elevation 
of the legs.  The veteran would elevate his legs 2 to 3 times 
a day.  There were surgical scars for varicose veins.  There 
were recurrent bilateral varicose veins.  There was evidence 
of arterial circulation.  Both feet were very cool to touch.  
There was a shiny and dusky color of the left leg when the 
veteran stood up.  There was no evidence of stasis dermatitis 
or ulcer.  The diagnoses included recurrent bilateral 
varicose veins of the lower extremities.  

The veteran testified in March 2000 that he suffered from 
itching of the legs; that there was a sore on the right leg; 
that there was leg and foot pain with cramping at night and 
little sores; and that he did not know if his legs would 
swell, but that there was some little puffiness of the 
ankles.

A January 2000 report from A. Borders-Robinson, D.O., 
indicates that neurological examination was consistent with 
peripheral neuropathy.  

A June 1998 report from Memorial Healthcare Center shows that 
the veteran had a kind of a charley horse in his legs.  On 
examination, the legs were warm without erythema or 
tenderness.  The impression was leg cramps.  

Treatment records from Antonio Santiago, dating from January 
1998 to January 2000 include a January 2000 notation where 
the veteran complained of leg numbness.  There were varicose 
veins of the extremities and decreased sensation to touch.  
The veteran was referred for neurological evaluation.


II.  Analysis

Service connection is in effect for varicose veins of the 
left leg evaluated as 20 percent disabling and for varicose 
veins of the right leg evaluated as 10 percent disabling 
under Diagnostic Code (DC) 7120 of VA's Schedule for Rating 
Disabilities.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Although a disability must be viewed in relation to its whole 
history, the present level of disability is of primary 
concern in a claim for an increased rating.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

On January 12, 1998, the rating criteria for varicose veins 
were revised.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  
As the veteran's claim was received in June 1998, the 
veteran's varicose veins will be evaluated solely under the 
revised diagnostic criteria.  A 20 percent rating is 
warranted for varicose veins where there is persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for varicose veins where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for varicose veins where there is persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  A 100 percent rating is warranted 
for varicose veins with the following findings attributed to 
the effects of varicose veins: massive board-like edema with 
constant pain at rest.  It is noted that these evaluations 
are for involvement of a single extremity.

With regard to the right leg, there is no evidence of 
persistent edema.  The August 1995 VA examiner reported that 
there was no edema of either leg.  No evidence of edema was 
reported on VA examination in October 1998 or during private 
medical examinations during the late 1990s.  Moreover, when 
asked during the March 2000 RO hearing if his legs or feet 
would swell, the veteran answered I don't really know.  I 
can't say they do and I can't say they don't.  In view of 
this evidence, there is no basis for the assignment of a 20 
percent evaluation for varicose veins of the right leg as the 
veteran does not suffer from persistent edema that is 
incompletely relieved by elevation of the extremity.  

With regard to the left leg, it has already been established 
that there is no evidence of persistent edema of the either 
leg.  The VA examiner in October 1998 also indicated that 
there was no evidence of stasis dermatitis or ulcers of the 
legs.  The remainder of the private medical records also do 
not show the presence of stasis dermatitis or ulcers.  In 
light of this uncontroverted evidence, there is no basis for 
the assignment of a 40 percent evaluation for varicose veins 
of the left leg in the absence of persistent edema, stasis 
pigmentation or ulceration.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate as there is no evidence of an 
exceptional disability picture in this case.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service connected varicose veins of the 
legs was adequately compensated by the schedular evaluation.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for the 
service connected varicose veins of the left leg is denied.

Entitlement to a rating in excess of 10 percent for the 
service connected varicose veins of the right leg is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

